Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on May 29, 2009 (including any amendments thereto) with respect to the shares of Class A Common Stock, par value $0.05 per share, of Johnson Outdoors, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 29, 2009 DOLPHIN LIMITED PARTNERSHIP I, L.P. By: Dolphin Associates, LLC General Partner By: Dolphin Holdings Corp.
